NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 23 December 2021, has been entered into record.  In this amendment, claims 1-3, 8-10, 15, and 16 have been amended.
Claims 1-20 are presented for examination.

Response to Arguments
With regards to the objection to the claims, the applicant has submitted amendments, and the examiner hereby withdraws the objection.
Applicant’s arguments, filed 23 December 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 29 September 2021 has been withdrawn. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 December 2021 and 7 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and previous Office Action mailed 29 September 2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 23 December 2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kozloski et al. (US 2019/0289031 A1) discloses a system and method for blockchain web browser interface.
Pickover et al. (US 2018/0315055 A1) discloses a system and method for blockchain for issue-defect tracking system.
Zhan et al. (US 2021/0344753 A1) discloses a system and method for synchronizing data based on blockchain integrated station.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH SU/Primary Examiner, Art Unit 2431